—In a proceeding to determine the validity *284and enforceability of claims filed by Gordon Marshall against the estate of Harold E. Rein, Gordon Marshall appeals from so much of an order of the Surrogate’s Court, Westchester County (Brewster, S.), dated November 19, 1990, as granted Ruth D. Rein’s motion for summary judgment dismissing as invalid the claim of Gordon Marshall that Harold E. Rein had forfeited his interest in Xanadu Properties Associates.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellant personally, for reasons stated by Brewster, S., at the Surrogate’s Court. Lawrence, J. P., Eiber, O’Brien and Santucci, JJ., concur.